internal_revenue_service appeals_office capitol street suite fresno ca release number release date date date a b certified mail dear department of the treasury taxpayer_identification_number cc person to contact tax period s ended d uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s a substantial amount of your organization's assets inured to the private benefit of your founder because a substantial amount of your charitable assets were used for private purposes the organization is not operated exciusively for exempt purposes described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period you have waived your right to contest this determination under declaratory_judgment provisions of sec_7428 of the internal_revenue_code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations south west 6th court mail stop plantation fl department of the treasury date aparl 2oj2 org address certified mai - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items ein ein org year period starting january 20xx name of taxpayer legend org - organization name state bm-1 bm-2 - issue ein - ein bm xx - date city - city state - co-1 through co-5 - through companies whether org operates exclusively for exempt purposes facts org org was incorporated in the state of state as a non-profit non-stock - domestic_corporation on july 19xx org was recognized as tax-exempt by the service as an organization described in code sec_501 in a determination_letter dated february 20xx org was also determined to be a publicly_supported_organization during its advanced ruling period the following activities are listed on the form_1023 application_for recognition of exemption under internal_revenue_code sec_501 part ii activities and operational information the organization is formed to host high school sporting events around the country formed at the request of participating school principals athletic directors and coaches participation in these events and open to high schools of any size type strength or geographic location currently contests in football boys and girl’s soccer boys and girl’s basketball girl’s field hockey and girl’s volleyball are occurring all events are known and sanctioned by the local and state high school organizing bodies of each team that participates and the national federation of high school associations the contests take place in several cities across the country additional sports and cities will be added as resources allow as to make these athletic and scholarship opportunities available to more students the purpose of the events is the purpose of the organization it is to provide high school athletic programs of all sizes and competition levels with an opportunity to further develop and demonstrate the educational aspects of sports through the competition of interstate interscholastic athletic competitions exposure to world-class competition facilities experience in team travel and travel participations the responsibility of representing their organization through sportsmanship and citizenship and the opportunity to provide exposure to themselves their team their school and their community and to accomplish these objectives while providing continuing education scholarships to page of schedule no or exhibit form_886 a explanation of items department of the treasury - intemal revenue service ein ein org year period starting january 20xx name of taxpayer participating student-athletics all of the organizations’ time is spent either marketing to and preparing participating teams to travel organizing and producing the event and securing funding to cover the event cost and the scholarships given to each participating team this work is preformed primarily by the executive director with great leadership and volunteer assistance from the board_of directors actual events employ the use of event volunteers org hosts high school sporting event competitions at the professional sports_facilities located in co-1 in city state for high schools located in of states of the united_states of america the 5-day events are for both male and female sports activities the sports hosted are baseball basketball lacrosse softball football filed hockey track and field volleyball wrestling and cheerleading during the day stay the teams participate in around to games depending on the sport the teams stay at co-1 and are able to take in all the entertainment it offers while not participating in the org sporting events were not hosted by a charitable_organization none of the state athletic association would allow their high school sports teams to participate in the experience co-2 co-2 a for-profit corporation conducts business from the same location as org and shares two of three common board members husband and wife bm-1 and bm-2 co-2 performs the marketing for org an interested team submits a org application along with a minimum deposit to co-2 co-2 then invoices the team for the remaining amount due and deposits the check into its checking account if the sporting event at this point org invoices co-2 for a tournament entry fee of dollar_figuredollar_figure to dollar_figuredollar_figure tournament related costs and the amounts that were being charged by co-1 for meals hotels park passes special events and the facility where the tournament takes place plus an additional percent to pay org employee salaries a participating team typically holds fundraising events to cover expenses and submits partial payments to co-2 until the invoice is paid in full co-2 records the expenses of the airfare and land transportation on its books_and_records no part of these expenses are recorded on org’s books_and_records co-2 pays org for tournament costs on an allocated basis per payment received and uses the remaining moneys not sent to org for travel_expenses recorded on co- books_and_records co-2 keeps any residual dollars submitted by each team the following descriptions of both organizations’ activities were submitted by org marketing co-2 enterprises markets to high schools via email and faxes primary page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items ein ein org year period starting january 20xx name of taxpayer marketing is from hosting state dinners which are organized by our steering committee coaches we found over the years that majority of our new schools were being referred by other teams that had participated by hosting these dinners we are creating a relationship with these coaches that is ensuring a more memorable experience team booking a coach will either request information over the phone website or at one of our dinners co-2 will then make a travel proposal for the school which includes meals hotels park passes special events and the tournament they will be participating in there are many other inclusions but those are the primary ones the packages are bundled and is sic not an ala carte option for them once a team decides they are going to attend they complete a ‘document and submit it typically team application which is a org with a team deposit at that time a team is invoiced from co-2 and a sic invoice is made from org the tournament to co-2 for booking the team into ' as well facility rental all event items are paid through org payments as payments are required to suppliers co-2 will pay its bills to org officials hotels park passes etc co-2 pays for travel related items such as buses and airlines receivables majority of teams are fundraising to participate in this event so they are set up on payment plans teams will typically make to payments throughout the process payments will be sent into co-2 on behalf of the schools_for a tentative number of participants as invoices adjust in co-2 they will be adjusted in org travel experience from the time the team gets on the plane back home until the time they are on their way back we handle all the details for them when a team arrives at the airport we will meet them at baggage claim and load them on buses to the hotel when a team arrives at a hotel we have a check in area that is expenses primarily all expenses are recorded in co-2 enterprises except for a few salaries in org of dollar_figuredollar_figure - dollar_figuredollar_figure plus to cover the salaries charges a tournament entry fee page of org schedule no or exhibit form 886a explanation of items department of the treasury - internal_revenue_service ein ein org year period starting january 20xx name of taxpayer special just for our participants coaches won't even need to go to the front desk and check in their team we are creating a college like road trip feel for the team and the coach where all the coach needs to worry about is coaching during their stay they will typically play to games a day and also attend some type of attraction attractions range from co-1 co-3 co-4 co-5 and so on sends out notifications to all our it is more about who is a team leader involvement in the scholarship awards at the end of the school year org - participating coaches for that school year each coach is responsible to nominate one graduating senior to be awarded a dollar_figuredollar_figure to dollar_figuredollar_figure book scholarship ultimately it is up to the coach who is awarded this but we do have a list of criteria that we would like them to follow the entire experience is much more then sic who the best athlete is community overcoming adversity improving grades and so on and so on once the school has their book scholarship winner that same student athlete is then eligible to enter our essay competition the topic is different each year and is chosen by our steering committee coaches these same coaches are also the ones that will read all the essays and determine the winner each of our sports will receive a essay scholarship winner volleyball field hockey football boys and girls basketball wrestling baseball softball and boys and girls lacrosse scholarship amounts are determined on the size of the tournaments participation scholarships typically range from dollar_figuredollar_figure to dollar_figuredollar_figure per sport the payments are made out to the college that the winner will be attending and can be used for any college related expenses co-2 a for-profit entity receives benefits from making the travel arrangements for all travel related to a org event org stated that approximately percent of co-2’s business is derived from org events since co-2 deposits all receipts associated with an athletic competition hosted by org on its books_and_records and pays org the cost plus ‘percent for tournament related costs mostly payments to co-1 the income innures to co-2 the for-profit entity operated by the officers of org the total amount of scholarships given by org are small compared to the revenues reported org reported on its form_990 for 20xx scholarships in the amount dollar_figuredollar_figure and gross_receipts of dollar_figuredollar_figure for the 20xx org reported scholarships in the amount of dollar_figuredollar_figure and gross_receipts of dollar_figuredollar_figure page of schedule no or exhibit form 886a explanation of items department of the treasury - internal_revenue_service ein ein org year period starting january 20xx _ name of taxpayer org stated that in order for a high school team to be allowed to participate in an amateur sporting event that event must be hosted by a non-profit organization pursuant to the guidelines of the state athletic associations in the past co-2 asked rotary clubs to host the amateur sporting activities though hosted by the rotary club all financial transactions were reported on coq-2’s books_and_records an officer of co-2 researched other organizations that conduct music competition events in a similar manner and decided to establish an exempt_organization to host the sporting events making the whole process much easer for co-2 to manage the organizations on which org stated that it modeled its operations were and law organizations that are exempt from federal_income_tax under internal_revenue_code sec_501 are described as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to be a part of a franchise system which is operated for private page of department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items ein ein org year period starting january 20xx name of taxpayer benefit therefore the tax_court determined that it should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations the tax_court in wayne baseball inc v commissioner t c memo held that an adult amateur baseball league could not be described in sec_501 because a substantial part of the league’s activities furthered the social and recreational interests of its members the tax_court determined that the sponsoring of an adult amateur baseball team furthered the team members’ social and recreational interests to a more than insubstantial extent accordingly the tax_court determined that the organization did not operate exclusively as a sec_501 organization _id government position it appears that org is organized and operated primarily to benefit co-2 a for-profit organization rather than to achieve a tax exempt_purpose such that it is similar to the organization described in 71_tc_1067 in addition org operates to promote the social and recreational interests of the team members who participate in its events with such activities as visits to co-1 as part of the event packages making it similar to the organization in wayne baseball t c memo 19xx-304 co-2 receives a benefit from being the only for-profit organization used to book travel arrangements for org events org has not established that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 rather org was created to meet each state athletic association’s requirement that an event must be hosted by a charitable_organization in order for a high school team in that state to participate in a sporting event and to provide a stream of business opportunity for co-2 like the organization in 71_tc_1067 page of schedule no or exhibit form_886 a explanation of items department of the treasury - internal_revenue_service ein ein org year period starting january 20xx name of taxpayer the organization appears to have been established for the benefit of co-2 a for-profit entity in order to provide the main stream of revenue for it and appears to have no life independent of co-2 taxpayer’s position we believe that the facts reflect that the organization is fulfilling its exempt_purpose as originally requested on form_1023 application_for recognition of exemption internal revenue services in a determination_letter to the taxpayer in response to form_1023 approved their application_for recognition of exemption in reviewing your letter dated april 20xx in which you propose revocation of the taxpayer’s exemption it appears that the primary issue which leads you to your determination that the taxpayers exempt status should be revoked is that org org utilizes the services of an entity known as co-2 we stipulate that the facts reflect the owners and officers of co-2 are also officers and directors of org we further stipulate that a substantial portion of co-2’s revenues arise from services preformed for org however we believe that the facts reflect that there is no private enurement to co-2 from these activities in fact co-2 has in recent years reflected operating loses and other than reasonable salaries paid to employees and the officers of co-2 for their services no amounts have enured to their benefit in addition we provided you with evidence to show that this type of relationship between a for- profit entity and a not-for-profit entity in this industry that being provision of travel services and the hosting of youth sports events is very typical further you make a reference in your report to various cases supporting the government’s position that org is essentially no more that a glorified travel agent we have reviewed these cases and do not believe they are on point we believe that the irs has not appropriately considered all of the evidence provided importantly but not limited to the mischaracterization of org as an organization formed to promote the social and recreational interest of team members rather we believe it is apparent from all of the evidence available to the field agent that org is fulfilling its exempt_purpose as reflected on form_1023 and as approved by the irs determination_letter we respectfully request that this information be reviewed by an appeals officer along with testimony that we provided org has entered into contracts to provide events for various youth groups through december 20xx as an alternative to appealing the revocation if the irs would agree to allow org to cease operation and liquidate as of december 20xx we would agree to that page of department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items ein ein org year period starting january 20xx name of taxpayer conclusion org is not operated exclusively for one or more exempt purposes and it provides private benefit to shareholders or individuals associated with co-2 a for-profit entity exempt status of org is revoked as of january 20xx accordingly the page of
